Powell, J.
At the inception of this case a demurrer to the petition was overruled, and that judgment was reviewed by the Supreme Court and affirmed. Ross v. Jackson, 123 Ga. 657. The allegations of the petition are summarized in the statement of facts prefatory to the opinion in that case,' and will not be repeated here. Upon the trial the plaintiff proved the allegations as to the extent of her injuries, and as to the manner in which they were received, but there is an entire absence of testimony tending to show that Mrs. Johnson^ the defendant’s intestate, was the owner of the building, or that she constructed it, or that she knew or by the exercise of ordinary diligence could have known of the defective condition of the passageway whereon the plaintiff was injured. The judgment of nonsuit granted by the trial court must, therefore, be - Affirmed. ■